PER CURIAM.
On consideration of, and pursuant to, the stipulation of counsel filed on the 18th day of February, A. D. 1911, in the above-entitled cause, it is ordered that the appeal in the above-entitled cause be and hereby is dismissed, and that the decree of the court below in the above-entitled cause be and hereby is affirmed, and that the surety upon the sux>ersedeas *989bond filed In the court below be and hereby is released and discharged from liability. It is further ordered that a mandate of this court under rule 32 (150 Fed. xxxvi, 79 C. C. A. xxxvi) forthwith issue in the above-entitled cause.